Citation Nr: 1144571	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  07-31 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran was exposed to significant noise during service while working in field artillery.  

2.  The most probative evidence in this case indicates that the Veteran's current bilateral hearing loss and tinnitus are related to his service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

On examination at entry into service, audiological evaluation showed pure tone thresholds in the Veteran's right ear of 0, 0, 0, 0, and 5 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  In the left ear, pure tone thresholds were -5, -5, 10, 0, and 10 decibels at the same frequencies, respectively.  On examination at separation, audiological evaluation showed pure tone thresholds in the Veteran's right ear of 5 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  In the left ear, pure tone thresholds were 10, 10, 10, 10, and 5 decibels at the same frequencies, respectively.  While the Veteran's hearing was in the normal range at entry and separation, some worsening of hearing is shown at the majority of the relevant frequencies.  The Board notes that the absence of in-service evidence of hearing loss disability is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

On a June 1993 post-service employment hearing test questionnaire, the Veteran endorsed having had ringing or noises in his ears.  He reported using ear plugs at his present job.

A private audiogram and report from January 2005 appears to show hearing loss disability for VA purposes at that time.  The Veteran reportedly complained of ear pain and tinnitus in the left ear which had been going on for three years now, and ear pain and tinnitus in the right ear that had just started.  It is unclear why the Veteran's reports regarding tinnitus differ from 1993 to 2005.  However, it is clear that the Veteran did experience some ringing or noises in his ears in the 1990s.   

In his December 2006 informal claim, the Veteran reported working in artillery in service, and in a paper mill and as a pipefitter after service.  In his formal claim, he reported that he first experienced ringing in his ears in May 1969 (during service).  In a February 2007 statement, the Veteran indicated that after 16 months of firing (artillery) guns he started to get ringing in his ears.  He reportedly went to sick call and was told to wear ear plugs.  He made similar statements in his May 2007 notice of disagreement.  

The Veteran was afforded a VA audiological examination in April 2007.  After a review of the file, the examiner opined that there was no significant worsening of the Veteran's hearing shown during service.  According to the Veteran, he worked in artillery during service (periodically wearing hearing protection) and had post-service occupational noise exposure working in a paper mill for approximately 25 years (wearing hearing protection).  The Veteran reported that currently he "mishears words" if there are no visual cues.  He stated he began to notice hearing difficulties around 1995, and that he experiences a constant "ringing" in both ears that he first noticed during service.  Audiological testing revealed hearing loss disability for VA purposes, with pure tone thresholds of 40 or more decibels in multiple, relevant frequencies in each ear and speech recognition scores less than 94 percent in each ear.  The examiner diagnosed sensorineural hearing loss and periodic tinnitus in both ears.  In the impression section, the examiner stated that in his opinion it is less likely as not that the Veteran's hearing loss and tinnitus are related to military service.  No rationale was provided for this opinion.  

After this case was certified to the Board, the Veteran's representative submitted a private medical opinion dated in October 2011.  The Board finds that the Veteran is not prejudiced by the Board reviewing this evidence in the first instance given the fully favorable determination in this case.  The opinion was provided by a physician who noted a review of the Veteran's claims file and pertinent medical records.  The physician opined that it is at least as likely as not that the Veteran's service-related noise exposure in addition to causing tinnitus also contributed to bilateral hearing loss.  She explained that at first hearing loss due to acoustic trauma may be temporary, with hearing returning to normal after several days; however, if exposure occurs repeatedly the ears will eventually lose their ability to bounce back resulting in permanent hearing degeneration.  She also noted that in general, sensorineural hearing losses tend to have a greater threshold elevation at each higher frequency, which was the case with the Veteran.  Regarding tinnitus, she noted multiple possible origins of tinnitus (generally), including noise exposure.  One study indicated that tinnitus was far more common in subjects with hearing difficulties.  In conclusion, the physician explained that the Veteran has sensorineural hearing loss, which usually develops over a period of several years.  She stated that as a result it would not be unusual to find normal audiometry on discharge from the military.     

As indicated above, the medical evidence of record contains conflicting evidence on the question of whether hearing loss and tinnitus are related to service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

As the VA examiner did not provide a rationale for his opinion it has been assigned little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

On the other hand, the private opinion contains a clear rationale.  Moreover, the private examiner's opinion was made after a review of the relevant history and the rationale is supported by cited medical studies.  Thus, the private opinion, which is favorable to both the claim for entitlement to service connection for bilateral hearing loss and tinnitus, is afforded high probative value.  The Board further notes that the Veteran has stated that his tinnitus began during service, which is a subject he is competent to testify about.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that a veteran is competent to testify about symptoms of tinnitus).  

In summary, the Veteran was clearly exposed to significant noise while working in field artillery during service.  The most probative evidence in this case indicates that the Veteran's hearing loss and tinnitus are related to service; thus, with resolution of reasonable doubt in the Veteran's favor, service connection is warranted for these disabilities.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


